F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                    October 24, 2006
                                 TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                       Clerk of Court


 M O H A MM ED A BD U L M A JID,

               Petitioner-A ppellant,            Nos. 06-6116 and 06-6153
          v.                                           (W .D. of Okla.)
 U N ITED STA TES M A RSH A L                      (D.C. No. CIV-05-8-M )
 BERRY HILL, UN ITED STATES
 M A RSH A L SU ED O , SH ER IFF JOHN
 W HETSEL, OK LAH OM A C OU NTY
 DETENTION CENTER,
 D R. H A RV EY , N U RSE R ITA ,
 NU RSE DA NIEL, NU RSE SUE,
 N U RSE M ELIN D A PER RY ,
 C APTA IN BO BB Y C AR SO N ,
 SERGEANT CHEETUM ,
 LIEUTEN AN T LOG AN , OFFICER
 BELL, OFFICER BLOOM ER, and
 O FFICER YIELG IN G ,

               Respondents-Appellees.




                            OR D ER AND JUDGM ENT *


Before TA CH A, Chief Judge, HA RTZ, and TYM KOVICH, Circuit Judges. **


      *
         This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders; nevertheless, an order may be cited under the terms and
conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
                                                                      (continued...)
      Petitioner-Appellant M ohammed M ajid, proceeding pro se, 1 appeals the

district court’s dismissal of his claims under 42 U.S.C. § 1983 and Bivens v. Six

Unknown Named Agents, 403 U .S. 388 (1971) for failure to exhaust

administrative remedies. He also appeals the district court’s denial of his motion

to proceed on this appeal without prepayment of fees. Because M ajid did not

exhaust available administrative remedies as required under 42 U.S.C. § 1997e(a),

we AFFIRM the district court.

                                 I. Background

      M ajid is a federal inmate serving a 57-month sentence for interstate travel

in aid of racketeering, violating 18 U.S.C. § 1952(a)(3). The instant lawsuit is the

result of his alleged mistreatment by federal and Oklahoma state officials during

his pretrial incarceration at the Oklahoma County Detention Center (OCDC).

M ajid alleges that he was (1) denied requested medical treatment, (2) denied his

First Amendment right to practice Islam, (3) retaliated against for the exercise of

his First A mendment rights, (4) denied access to the courts, and (5) verbally

harassed by OCDC officials and two U.S. M arshals supervising his incarceration

in the state facility. The district court dismissed all M ajid’s claims for failure to




      **
        (...continued)
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
      1
       W e construe M ajid’s appellate filings liberally. See Cum mings v. Evans,
161 F.3d 610, 613 (10th Cir. 1998).
exhaust available administrative remedies at OCDC. M ajid now asks this court to

overturn that dismissal and to allow his appeal to proceed in form a pauperis.

                                II. Discussion

      Exhaustion of available administrative remedies is required under the

Prison Litigation Reform Act (PLRA) for all prisoner lawsuits with respect to

prison conditions, including alleged constitutional violations. 42 U.S.C.

§ 1997e(a); Kikumura v. Osagie, 461 F.3d 1269, 1281 (10th Cir. 2006). The

district court properly noted that (1) O CDC administrative relief was available to

M ajid as demonstrated by his successful use of OCDC grievance procedures on at

least one prior occasion, and (2) M ajid’s contention that OCDC relief was not

available to him was without supporting evidence. W e agree that M ajid has failed

to exhaust his administrative remedies.

      Accordingly, for the same reasons set forth by the district court in the

magistrate judge’s report and recommendation, we A FFIRM the district court’s

dismissal of M ajid’s § 1983 and Bivens claims for failure to exhaust. W e further

AFFIRM the district court’s denial of M ajid’s motion to proceed on appeal

without prepayment of fees and DENY his motion to proceed in form a pauperis.



                                                    Entered for the Court

                                                    Timothy M . Tymkovich
                                                    Circuit Judge